Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For example, claim 8 recites a “collection module that is configured to”, “a classification module that is configured to”, “a calculation module that is configured to”, and “an evaluation module that is configured to”. This language invokes 35 U.S.C. 112(f) and is interpreted as such for the purpose of examination. 
Claims 9-14 depend from claim 8 and the interpretations made for examination purposes extend to claims 9-14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the following features:

Claim 1:
collecting basic data of all to-be-evaluated cache servers, wherein the basic data includes at least service data, disk configuration, load data, and performance data;
filtering the basic data of all the to-be-evaluated cache servers, and classifying cache servers whose basic data have the same data characteristics into one category;
statistically analyzing basic data of cache servers of each category, to obtain evaluation indexes for the cache servers of each category; and
determining, according to the evaluation indexes for the cache servers of each category, disk IO configuration requirements for the cache servers of each category, wherein the disk IO configuration requirements include at least a disk capacity configuration requirement and a disk load algorithm configuration requirement.

Claim 8:
a collection module that is configured to collect basic data of all to-be-evaluated cache servers, wherein the basic data includes at least service data, disk configuration, load data, and
performance data;
a classification module that is configured to filter the basic data of all the to-be-evaluated cache servers, and classify cache servers whose basic data have the same data characteristics into one category;
a calculation module that is configured to statistically analyze basic data of cache servers of each category, to obtain evaluation indexes for the cache servers of each category; and
an evaluation module that is configured to determine, according to the evaluation indexes for the cache servers of each category, disk IO configuration requirements for the cache servers of each category, wherein the disk IO configuration requirements include at least a disk capacity configuration requirement and a disk load algorithm configuration requirement.

For example, Barzik (US 2017/0090779) discloses collecting, from a software-defined storage system including one or more computing nodes that are configured to provide a storage service, performance metrics for each of the computing nodes, and detecting, based on the performance metrics, a performance bottleneck in the software-defined storage system, but does not expressly disclose the above claimed features.
For example, Ho (US 2016/0378545) discloses using, for example, a symmetrical multi-processing operating system including OS kernel services in kernel space of main memory, by using groups of related applications isolated areas in user space, such as containers, and using a reduced set of application group specific set of resource management services stored with each application group in user space, rather than the OS kernel facilities in kernel space, to manage shared resources during execution of an application, process or thread from that group, but does not expressly disclose the above claimed features.
For example, LeGendre (US 2013/0326051) discloses an approach to improving performance of a target system is disclosed. The approach may involve determining how similar a target system being considered is to other systems in use by other clients. For each of these other separate systems, the approach may involve determining the differences between the performance of the target system and the performance of the separate system, accounting for the level of similarity. A report can be generated that identifies performance values of the target system that are outside an acceptable range, which is based on the performance of the other separate systems. Based on this report, the administrator of the target system can consider configuration changes and upgrades to improve performance of the target system, but does not expressly disclose the above claimed features.
For example, Song (US 2007/0239398) discloses operating to measure a first output performance metric value associated with a current operation frequency of a processor, to set a trial operation frequency of the processor, and to measure a second output performance metric value associated with the trial operation frequency, but does not expressly disclose the above claimed features.
For example, Sun (US 2018/0123931) discloses evaluating, within a time window, the average latency of operations of a certain type and size with respect to a peer performance model constructed for operations of the same type and size, but does not expressly disclose the above claimed features.
For example, Vichare (US 2016/0041948) discloses an information handling system includes a processing system including a first sensor, and a second sensor, and a management system including an anomaly table, a learned model table entry associated with the processing system and including a learned model and a first sensor data history, and a prediction module to implement a prediction algorithm, but does not expressly disclose the above claimed features.
For example, Wang (US 2016/0092363) discloses that dynamic power gating of an LLC slice may occur when at least one of the following situations is present: (i) the associated core is in a low power state (such as a given sleep state); and (ii) a lower cache level in the hierarchy (e.g., a mid-level cache (MLC)) provides sufficient capacity for execution of an application or other workload running on the core. In this way, total chip power may be significantly reduced. Although the embodiments described herein are with regard to power gating of a LLC, understand that in other embodiments a different level of a multi-level cache hierarchy can be power gated, but does not expressly disclose the above claimed features.
As such, claims 1 and 8 are in condition for allowance. 
Claims 2-7 and 9-14 depend from an allowable claim and are thus in condition for allowance for at least this reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374.  The examiner can normally be reached on 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        6/30/2021